Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 8, and 15 were amended. Claim(s) 2-7, 9-14, and 16-20 were left as originally/previously presented. Claim(s) 1-20 have been examined and are still pending. 

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Wait (WO 2017/062492A1) and further in view of Lafrance (US 20160210591).
Regarding Claim 1, Carr et al., teaches a system comprising:
A computing device (Paragraph 0018)(Carr et al. teaches a user device that is able to communicate with other devices and systems within the data network) configured to: 
Communicate with a vehicle server
Receive, from the vehicle server, time data of the plurality of vehicles. (Paragraph(s) 0019 and 0028)(Carr et al. teaches that the local merchant, via a server, is able to receive delivery time slots (i.e., time data) from various delivery vehicles)
Wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries. (Paragraph(s) 0025 and 0028-0029)(Carr et al. teaches that the local merchant will receive available delivery time slots for the identified delivery vehicles, which, will allow a delivery service to combine grocery orders or other items (i.e., plurality of deliveries) to a user’s order, as taught in paragraph 0025. Examiner, respectfully, notes that the local merchant will be able to delivery one or more time slots to a user, which, will allow the user to choose a time from the available slots (i.e., plurality time slots), as taught in paragraph(s) 0028-0029)
Determine at least one available time slot among the plurality of time slots. (Paragraph 0028)(Carr et al. teaches a local merchant 
Communicate the at least one available time slot to at least one user terminal. (Paragraph(s) 0018 and 0029)(Carr et al. teaches that the local merchant will communicate the available delivery time slots to the user. Examiner, respectfully, notes that the time slots will be sent to user device, which, includes a phone, tablet, laptop, etc, (i.e., user terminal) as taught in paragraph 0018)
Receive, from the at least one user terminal, at least one delivery order indicating at least one selected time slot from the at least one available time slot. (Paragraph(s) 0024-0025 and 0029)(Carr et al. teaches that a user is able to place a grocery order to a local merchant, via a delivery management system. Carr et al., further, teaches that the user will be able to select a delivery time along with their grocery order, which, the local merchant will receive)
In response to receiving the at least one delivery order indicating the at least one selected time slot:




Determine a vehicle from the plurality of vehicles to assign the at least one delivery order



But, Ellison et al. in the analogous art of delivery, teaches 
determine a cost value with assigning the at least one delivery order to each of the plurality of vehicles based on, at least in part, the selected time indicated in the at least one delivery order, an initial delivery route to be driven by each of the plurality of vehicles, and a change in at least one delivery parameter caused by the assignment. (Paragraph(s) 0080-0081 and 0084)(Ellison et al. teaches a system that will consider an electronic message, sent by a user, for a delivery of one 
Assign the at least one delivery order to based, at least in part, on the determined cost values. (Paragraph(s) 0082, 0084, and 0086)(Ellison et al. teaches that the carrier processor will determine whether multiple delivery vehicles are needed for the one or more items. The system can determine that only a single delivery vehicle is needed for the one or more items to be picked up at the one or more pick-up locations and deliver the one or more items to a delivery location after determining the cost for the delivery. The system will then determine a delivery driver and delivery route for picking-up and delivering the item)
Calculate, for the assigned vehicle, an optimized delivery route based, at least in part, on the at least one delivery parameter and the initial delivery route corresponding to the assigned vehicle. (Paragraph 0086); and (Fig. 4, 425)(Ellison et al. teaches that the system will be able to calculate new routes for the delivery vehicle based on the time window. The system will optimize the single delivery driver’s delivery 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of Carr et al., by incorporating the teachings of determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of  Ellison et al., since the prior art is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order help reduce delivery time. (Ellison et al.: Paragraph 0002)
With respect to the above limitations: while Ellison et al. teaches determining a delivery cost for a vehicle carrying an item based on time windows, delivery routes, and pick-up locations that can be changed during the course based on the assignment of delivery vehicles. Ellison et al., further, teaches that an optimized delivery route can be determined and assigned to a vehicle. However, Carr et al. and Ellison et al., doesn’t explicitly teach determining a weighted delivery parameter, which, is used to determine a cost and a vehicle server communicating with multiple vehicles and transmitting an optimized route to a delivery vehicle.
But, Wait in the analogous art of combinatorial optimization in delivery, teaches 
Wherein a weight is applied to the at least one delivery parameter based on a type of the at least one delivery parameter to determine the cost value. (Paragraph 0120)(Wait teaches that weights will be applied to the different factors, which, will be used to determine a dispatch profit (i.e., cost value). Examiner, also, notes that the optimizer can also determine an optimal route for the vehicles that will minimize the number of miles the carrier will have to travel, see paragraph(s) 0119 and 0153)
wherein the at least one delivery parameter comprises a total distance to be driven by the plurality of vehicles caused by the assignment and a second delivery parameter. (Paragraph(s) 0119 and 0120)(Wait teaches using a heuristic modeling optimization process for determining an optimized solution sets for delivery vehicles. Wait, further, teaches that optimizer can bundle one or more (i.e., plurality of vehicles) based on their distance to be traveled/traveled (i.e., total distance to be driven by the plurality of vehicles).Wait, also, teaches that the optimizer will consider other conditions such as length of route, pick-up location, delivery location, loading constraints, etc. (i.e., second delivery parameter(s). Examiner, respectfully, notes that the system will determine a profit (i.e., cost) based on the above parameters. Examiner, also, notes that assigning each vehicle in a selected optimized solution set includes generating a schedule and/or itinerary for the carrier detailing the route and other constraints, see paragraph 0145)  
wherein the weight applied to the total distance to be driven by the plurality of vehicles is different than the weight applied to the second delivery parameter.  (Paragraph(s) 0119 and 0120)(Wait teaches that the system will determine a profit based on the total distance traveled by a carrier (i.e., total distance to be driven by the plurality of vehicles) and other factors such as length of route, pick-up location, delivery location, loading constraints, etc. (i.e., second delivery parameter(s). Wait, also, teaches that weights will be assigned to one or more of the various variables when determining a profit for the transporting vehicle (i.e., different weights))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of Carr et al. and determining a cost for delivering an item based on time slot information, a changing parameter, route information, which, will be used to optimize a delivery route for a delivery vehicle of  Ellison et al., by incorporating the teachings of determining a profit for a dispatch schedule by taking into account total distance traveled for a carrier and other factors, which, the system will assign weights to those factors for determining the cost, schedule, and an optimal route of Wait, since the prior art is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide accurate and efficient optimized delivery routes by utilizing a parallel processing algorithm, which, will in turn ensure faster deliveries to customers.  (Wait: Paragraph 0018)

But, Lafrance in the analogous art of managing and optimizing delivery routes for a delivery order and time windows, teaches 
Communicate with a vehicle server, wherein the vehicle server is configured to communicatively couple to a plurality of vehicles.(Abstract); and (Paragraph(s) 0055, 0057, and 0064); (Fig(s). 1 and 4)(Lafrance teaches that a network will communicate with a plurality of carriers to determine at least one available delivery time window. Lafrance, further, teaches that the network will communicate with a driver device, which, transmits real-time information to the network.  Examiner, respectfully, notes that the drivers device consist of a network interface that is used to communicate with one or more networks, which, allows the drivers to receive and transmit data, as taught in paragraph 0055)
Transmit the optimized delivery route to the assigned vehicle. (Paragraph(s) 0063, 0070, 0075)(Lafrance teaches a system for determining an optimized route for the delivery and  after the system determines the optimized route for the delivery drivers then the system will transmit the route information to the driver at the assigned delivery time)

	
	Regarding Claim 2, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 1 and wherein said computing device is configured to determine the at least one available time slot by being configured to:
Generate a synthetic order. (Paragraph(s) 0027 and 0030)(Carr et al. teaches a user device is able to submit grocery orders (i.e., synthetic order) to an online merchant, which, the online merchant will then deiced to deliver the package by itself or with other items.) 
Identify at least one vehicle of the plurality of vehicles having sufficient capacity to accommodate the synthetic order. (Paragraph 0028); and (Claim 
Determine at least one available time slot for the identified at least one vehicle. (Paragraph 0028)(Carr et al. teaches that the local merchant will then identify available delivery time slots (i.e., available time slot) for the identified delivery vehicles)

Regarding Claim 4, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 1. 
However, Carr et al./Ellison et al., do not explicitly teach wherein said computing device is configured to calculate the optimized delivery route using a heuristic algorithm. 
But, Wait in the analogous art of combinatorial optimization in delivery, teaches wherein said computing device is configured to calculate the optimized delivery route using a heuristic algorithm. (Paragraph(s) 0147-0148 and 0153)(Wait teaches a system that includes an optimizer that utilizes a meta-heuristic optimization algorithm. The optimizer is able to generate an optimized solution set(s) and optimal routes for the vehicles. Examiner, respectfully, notes that the solution sets include schedules and/or itineraries for the delivery vehicles) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of Carr et al. and determining a cost for delivering an item based on time slot information, a 

Regarding Claim 8, Carr et al./Ellison et al./Wait/Lafrance , teaches a method comprising: 
Communicating with a vehicle server, wherein the vehicle server is communicatively coupled to a plurality of vehicles.  (See, relevant rejection of Claim 1(a)(a))
Receiving, from the vehicle server, time data of the plurality of vehicles. (See, relevant rejection of Claim 1(a)(b))
Wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries. (See, relevant rejection of Claim 1(a)(c))
Determining at least one available time slot among the plurality of time slots. (See, relevant rejection of Claim 1(a)(d)
Communicate the at least one available slot to at least one user terminal. (See, relevant rejection of Claim 1(a)(e))
Receiving, from the at least one user terminal, at least one delivery order indicating at least one selected time slot from the at least one available time slot. (See, relevant rejection of Claim 1(a)(f))
In response to receiving the at least one delivery order indicating the at least one selected time slot:
Determining a cost value with assigning the at least one delivery order to each of the plurality of vehicles based on, at least in part, the selected time indicated in the at least one delivery order, an initial delivery route to be driven by each of the plurality of vehicles, and a change in at least one delivery parameter caused by the assignment. (See, relevant rejection of Claim 1(g)(i))
Wherein a weight is applied to the at least one delivery parameter based on a type of the at least one delivery parameter to determine the cost value. (See, relevant rejection of Claim 1(g)(ii))
wherein the at least one delivery parameter comprises a total distance to be driven by the plurality of vehicles caused by the assignment and a second delivery parameter. (See, relevant rejection of Claim 1(g)(iii))
wherein the weight applied to the total distance to be driven by the plurality of vehicles is different than the weight applied to the  Claim 1(g)(iv))
Determining a vehicle from the plurality of vehicles to assign the at least one delivery order to based, at least in part, on the determined cost values.  (See, relevant rejection of Claim 1(g)(v))
Calculating, for the assigned vehicle, an optimized delivery route based, at least in part, on the at least one delivery parameter and the initial deliver route corresponding to the assigned vehicle. (See, relevant rejection of Claim 1(g)(vi))
Transmitting the optimized delivery route to the assigned vehicle. (See, relevant rejection of Claim 1(g)(vii))

Regarding Claim 9, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 8 and wherein calculating at least one available time slot comprises: 
Generating a synthetic order. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 8)
Identifying at least one vehicle of the plurality of vehicles having sufficient capacity to accommodate the synthetic order.  (See, relevant rejection(s) as applied to Claim(s) 2(b) and 8)
Determining at least one available time slot for the identified at least one vehicle. (See, relevant rejection(s) as applied to Claim(s) 2(c) and 8)

Regarding Claim 11, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 8 and wherein the optimized delivery route is calculated using a heuristic algorithm.  (See, relevant rejection(s) of Claim(s) 4 and 8)

Regarding Claim 15, Carr et al./Ellison et al./Wait/Lafrance, teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations (Paragraph(s) 0014 and 0038)(Carr et al. teaches one or more computer-readable media, such as, RAM, ROM, and/or CDROM for carrying out operations for the disclosure. Carr et al., further, teaches that the computer-readable medium contains code for executing the device’s or computer’s processors) comprising: 
Communicating with a vehicle server, wherein the vehicle server is configured to communicatively couple to a plurality of vehicles. (See, relevant rejection of Claim 1(a)(a))
Receiving, from the vehicle server, time data of the plurality of vehicles. (See, relevant rejection of Claim 1(a)(b))
Wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries. (See, relevant rejection of Claim 1(a)(c))
Determining at least one available time slot among the plurality of time slots. (See, relevant rejection of Claim 1(a)(d))
Communicate the at least one available time slot to at least one user terminal. (See, relevant rejection of Claim 1(a)(e)
Receiving, from the at least one user terminal, at least one delivery order indicating at least one selected time slot from the at least one available time slot. (See, relevant rejection of Claim 1(a)(f))
In response to receiving the at least one delivery order indicating the at least one selected time slot:
Determining a cost value with assigning the at least one delivery order to each of the plurality of vehicles based on, at least in part, the selected time indicated in the at least one delivery order, an initial delivery route to be driven by each of the plurality of vehicles, and a change in at least one delivery parameter caused by the assignment.  (See, relevant rejection of Claim 1(g)(i))
Wherein a weight is applied to the at least one delivery parameter based on a type of the at least one delivery parameter to determine the cost value. (See, relevant rejection of Claim 1(g)(ii))
wherein the at least one delivery parameter comprises a total distance to be driven by the plurality of vehicles caused by the assignment and a second delivery parameter. (See, relevant rejection of Claim 1(g)(iii))
wherein the weight applied to the total distance to be driven by the plurality of vehicles is different than the weight applied to the second delivery parameter. (See, relevant rejection of Claim 1(g)(iv)
Determining a vehicle from the plurality of vehicles to assign the at least one delivery order to based, at least in part, on the determined cost value. (See, relevant rejection of Claim 1(g)(v))
Calculating, for the assigned vehicle, an optimized delivery route based, at least in part on the at least one delivery parameter and the initial delivery route corresponding to the assigned vehicle. (See, relevant rejection of Claim 1(g)(vi))
Transmitting the optimized delivery route to the assigned vehicle. (See, relevant rejection of Claim 1(g)(vii))

Regarding Claim 16, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 15 and wherein calculating at least one available time slot comprises: 
Generating a synthetic order. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 15)
Identifying at least one vehicle of the plurality of vehicles having sufficient capacity to accommodate the synthetic order.  (See, relevant rejection(s) as applied to Claim(s) 2(b) and 15)
Determining at least one available time slot for the identified at least one vehicle. (See, relevant rejection(s) as applied to Claim(s) 2(c) and 15)

Regarding Claim 18, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 15 and wherein the optimized delivery route is calculated using a heuristic algorithm.  (See, relevant rejection(s) of Claim(s) 4 and 15)

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Wait (WO 2017/062492A1) and further in view of Lafrance (US 20160210591) and further in view of Radetzki et al. (US 20190114588).
Regarding Claim 3, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 1. 
However, Carr et al./Ellison et al., doesn’t explicitly teach wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles, total mileage for each of the plurality of vehicles, total driving time for each of the plurality of vehicles, idle time for each of the plurality of vehicles, and gas requirements for each of the plurality of vehicles. 
But, Wait in the analogous art of combinatorial optimization in delivery, teaches wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles and total mileage for each of the plurality of vehicles. (Paragraph 0119, 0120, and 0152)(Wait teaches that weights will be applied to the different factors, which, will be used to determine a dispatch profit (i.e., cost value). Wait, further, teaches using a heuristic modeling optimization process for determining an optimized solution sets for delivery vehicles. 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of Carr et al. and determining a cost for delivering an item based on time slot information, a changing parameter, route information, which, will be used to optimize a delivery route for a delivery vehicle of  Ellison et al., by incorporating the teachings of determining a profit for a dispatch schedule by taking into account total distance traveled for a carrier and the minimum number of carriers needed, which, the system will assign weights to those factors for determining the cost, schedule, and an optimal route of Wait, since the prior art is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide accurate and efficient optimized delivery routes by utilizing a parallel processing algorithm, which, will in turn ensure faster deliveries to customers.  (Wait: Paragraph 0018)
With respect to the above limitation: while Wait teaches an optimized algorithm that can take into account total distance traveled by a carrier(s) for determining an 
But, Radetzki et al. in the analogous art of determining a delivery route and delivery vehicle based on delivery information that includes fuel requirements, teaches wherein the at least one delivery parameter includes at least gas requirements for each of the plurality of vehicles. (Paragraph(s) 0027 and 0045-0048) (Radetzki et al. teaches a system that is able to determine a delivery route and a vehicle configuration to deliver the item based on delivery information, as taught in paragraph(s) 0045-0048. Radetzki et al., further, teaches that the delivery information includes energy requirements based on one or various delivery vehicles, as taught in paragraph 0027. Examiner, respectfully, notes that these energy requirements include fuel requirements (i.e., gas requirements)) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., determining a profit for a dispatch schedule by taking into account total distance traveled for a carrier, which, the system will assign weights to those factors for determining the cost, schedule, and an optimal route of Wait, and a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, by incorporating the teachings of a delivery system that includes a delivery parameters that consist of fuel requirements of Radetzki et al., since the prior art provides the teaching, suggestion, or motivation in the prior art that would 

Regarding Claim 10, Carr et al./Ellison et al./Wait/Lafrance/Radetzki et al., teaches all the limitations as applied to Claim 8 and wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles, total mileage for each of the plurality of vehicles, total driving time for each of the plurality of vehicles, idle time for each of the plurality of vehicles, and gas requirements for each of the plurality of vehicles. (See, relevant rejection(s) of Claim(s) 3 and 8)

Regarding Claim 17, Carr et al./Ellison et al./Wait/Lafrance/Radetzki et al., teaches all the limitations as applied to Claim 15 and wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles, total mileage for each of the plurality of vehicles, total driving time for each of the plurality of vehicles, idle time for each of the plurality of vehicles, and gas requirements for each of the plurality of vehicles. (See, relevant rejection(s) of Claim(s) 3 and 15)

Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US .
Regarding Claim 5, Carr et al./Ellison et al./Wait/Lafrance, teaches all the limitations as applied to Claim 1. 
However, Carr et al./Ellison et al., do not explicitly teach wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Select, randomly, a delivery route. 
Select, randomly, a delivery order from the randomly selected delivery route. 
But, Wait in the analogous art of combinatorial optimization in delivery, teaches calculate an optimized delivery route. (Paragraph(s) 0147-0148 and 0153)(Wait teaches a system that includes an optimizer that utilizes a meta-heuristic optimization algorithm. The optimizer is able to generate an optimized solution set(s) and optimal routes for the vehicles. Examiner, respectfully, notes that the solution sets include schedules and/or itineraries for the delivery vehicles) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of Carr et al. and determining a cost for delivering an item based on time slot information, a changing parameter, route information, which, will be used to optimize a delivery route for a delivery vehicle of  Ellison et al., by incorporating the teachings of utilizing an optimizer that includes an meta-heuristic algorithm for determining optimal schedules and routes for a delivery vehicle of Wait, since the prior art is providing some teaching, 
	With respect to the above limitations: while Wait teaches using an algorithm to determine optimal routes and delivery schedules. However, Carr et al., Ellison et al., and Wait, do not explicitly teach randomly selecting a delivery route and delivery order. 
But, Duane in the analogous art of scheduling efficient deliveries for various time slots based on a lowest-cost, teaches wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Select, randomly, a delivery route. (Page 26, Lines 5-16); and (Page 27, Line 8-18)(Duane teaches that the system will modify the delivery schedule, which, the system will move leg’s within the schedule to improve a cost function of the schedule. Duane, further, teaches that the system will repeat the process continually to optimize the cost of the route, which, the system will find the best time slots and the best schedule for the delivery vehicle. The system will then fix the delivery vehicle schedule and print a list of customers along with addresses, and directions on how to travel from one destination to the next (i.e., route). Examiner, respectfully, notes that this process is completed by a random seed module is able to randomly select segments within the route to help build the delivery route, as taught on Page 19, Lines 3-6 and 17-20) 
Select, randomly, a delivery order from the randomly selected delivery route. (Column 19-25); and (Page 26, Lines 1-11)(Duane teaches that systems algorithm can randomly select a user that has placed an order to be moved within the delivery vehicles delivery route. The system will move segments by reversing the order of delivery for a certain sequence of legs to help decrease cost) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., utilizing an optimizer that includes an meta-heuristic algorithm for determining optimal schedules and routes for a delivery vehicle of Wait, and a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, by incorporating the teachings of optimizing a route based on cost to find the best time slots for a delivery vehicle and randomly selecting a delivery route for a delivery vehicle of Duane, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a delivering company optimize efficiency and customer service. (Duane: Page 2, Lines 19-22)

Regarding Claim 6, Carr et al./Ellison et al./Wait/Lafrance/Duane, teaches all the limitations as applied to Claim 5.
wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Insert, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. 
Calculate a cost effect for each time slot the selected delivery is inserted into.
Identify a time slot having a cost effect that generates the lowest overall cost. 
Insert the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost. 
But, Wait in the analogous art of combinatorial optimization in delivery, teaches calculate an optimized delivery route and calculate a cost. (Paragraph(s) 0120, 0147-0148 and 0153)(Wait teaches a system that is able to determine a dispatch profit. The system also includes an optimizer that utilizes a meta-heuristic optimization algorithm. The optimizer is able to generate an optimized solution set(s) and optimal routes for the vehicles. Examiner, respectfully, notes that the solution sets include schedules and/or itineraries for the delivery vehicles) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of Carr et al. and determining a cost for delivering an item based on time slot information, a changing parameter, route information, which, will be used to optimize a delivery route for a delivery vehicle of  Ellison et al., by incorporating the teachings of utilizing an 
	With respect to the above limitations: while Wait teaches using an algorithm to determine optimal routes, dispatch profits, and delivery schedules. However, Carr et al., Ellison et al., and Wait, do not explicitly teach inserting a delivery order into a time slot, which, a cost will be determined for the time slot. Also, Carr et al., Ellison et al., and Wait, do not explicitly teach determining a time slot that will generate a lowest cost and then inserting the delivery order into the overall lowest time slot. 
But, Duane in the analogous art of scheduling efficient deliveries for various time slots based on a lowest-cost, teaches wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Insert, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. (Page 6, Lines 11-15); (Page 11, Lines 1-7); and (Claim 9)(Duane teaches a process of generating and evaluating solutions repeatedly during an optimization process to best schedule a delivery. Duane, further, teaches that the system will rank time slots according delivery cost and select the time slot with the lowest cost to place the customer’s delivery order into 
Calculate a cost effect for each time slot the selected delivery is inserted into. (Page 23, Lines 1-8 and 17-22)(Duane teaches that the slot time generation routine will analyze the cost related to placing the customer into time slots spaced out every 5 minutes. The system will also perform this analysis for more than one delivery vehicle and time slots. Further, teaches that the time slots will be ranked based on available slots according their cost) 
Identify a time slot having a cost effect that generates the lowest overall cost. (Page 11, Lines 5-7); and (Page 23, Lines 17-22)(Duane teaches that the system will be able to sort the available slots according to their cost. Further, teaches that the system will rank the slots based on the increase of delivery cost. Examiner, respectfully, notes that he system will list the time slots based on the lowest to highest ranking of cost for the user)
Insert the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost.(Page 11, Lines 1-7)(Duane teaches that the system will select the time slot for the 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., utilizing an optimizer that includes an meta-heuristic algorithm for determining optimal schedules, dispatch profits, and routes for a delivery vehicle of Wait, and a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, by incorporating the teachings of optimizing a route based on cost to find the best time slots for a delivery by optimizing a time slot in which a delivery should happen of Duane, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a delivering company optimize efficiency and customer service. (Duane: Page 2, Lines 19-22)

Regarding Claim 12, Carr et al./Ellison et al./Wait/Lafrance/Duane, teaches all the limitations as applied to Claim 8 
Selecting, randomly, a delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(a) and 8)
Selecting, randomly, a delivery order from the randomly selected delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(b) and 8)

Regarding Claim 13, Carr et al./Ellison et al./Wait/Lafrance/Duane, teaches all the limitations as applied to Claim 12 and wherein calculating the optimized delivery route comprises:  
Inserting, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. (See, relevant rejection(s) of Claim(s) 6(a) and 12)
Calculating a cost effect for each time slot the selected delivery is inserted into. (See, relevant rejection(s) of Claim(s) 6(b) and 12)
Identifying a time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(c) and 12)
Inserting the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(d) and 12) 

Regarding Claim 19, Carr et al./Ellison et al./Wait/Lafrance/Duane, teaches all the limitations as applied to Claim 15 
Selecting, randomly, a delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(a) and 15)
Selecting, randomly, a delivery order from the randomly selected delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(b) and 15)

Regarding Claim 20, Carr et al./Ellison et al./Wait/Lafrance/Duane, teaches all the limitations as applied to Claim 19 and wherein calculating the optimized delivery route comprises:  
Inserting, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. (See, relevant rejection(s) of Claim(s) 6(a) and 19)
Calculating a cost effect for each time slot the selected delivery is inserted into. (See, relevant rejection(s) of Claim(s) 6(b) and 19)
Identifying a time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(c) and 19)
Inserting the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(d) and 19) 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Wait (WO 2017/062492A1) and further in view of Lafrance (US 20160210591) and further in view of Beinhaker (US 20060161335).
Regarding Claim 7, Carr et al./Ellison et al./Wait/Lafrance, teach all the limitations as applied to Claim 1.
However, Carr et al./Ellison et al./Wait/Lafrance, do not explicitly teach wherein said computing device is configured to calculate the optimized delivery route by using a 1-0 exchange algorithm. 
But, Beinhaker in the analogous art of finding efficient routings among destinations for a delivery vehicle, teaches wherein said computing device is configured to calculate the optimized delivery route by using a 1-0 exchange algorithm. (Paragraph(s) 0036-0037 and 0040); and (Claim 9)(Beinhaker teaches generating a delivery route from a starting position to a destination by using an exchange protocol. Examiner, respectfully, notes that the system can use a 1-opt exchange protocol/algorithm)  
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., utilizing an optimizer that includes an meta-heuristic algorithm for determining optimal schedules, dispatch profits, and routes for a delivery vehicle of Wait, and a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, by incorporating the teachings of determining a delivery route based on a 1-opt algorithm of Beinhaker, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the 

Regarding Claim 14, Carr et al./Ellison et al./Wait/Lafrance/Beinhaker, teach all the limitations as applied to Claim 8 and wherein the optimized delivery route is calculated by using a 1-0 exchange algorithm. (See, relevant rejection(s) of Claim(s) 7 and 8)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Hare et al. (US 9,857,188). O’Hare teaches a trip optimization process, which, the optimization function will associate a set of optimized parameters and assign weights to the optimized parameters such that the routing option generated by the function optimizers for the parameters have higher weights relative to parameters having lower weights. The optimization function may assign a higher weight to the cost of the trip relative to the total distance traveled, which, will result in a cheaper trip, see Column 10, Lines 46-65. 
“Solving Combinatorial Optimization Problems Using Genetic Algorithms and Ant Colony Optimization,” by Gautham Puttur Rajappa, August 2012, (hereinafter Genetic). Genetic teaches using a heuristic algorithm to solve a delivery vehicle routing problem. Genetics, 
“Solving multi depot vehicle routing problem for Iowa recycled paper by Tabu Search heuristic,” by Supachai Pathumnakul, 1996, (hereinafter Tabu). Tabu teaches using a heuristic algorithm to solve a combinatorial optimization problem to minimize total distance for pick up or delivery routes from depots that will give a minimum total distance covered by an entire fleet. Tabu, further, teaches that the algorithm will consider various parameters such as total distance, vehicle capacity, and depot capacity constraints, which, the algorithm a weight to the various parameters. Tabu, also, teaches that customer points can be inserted into the optimized routes.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE CHEN/           Primary Examiner, Art Unit 3628